      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


WILLIAM CHOATE,

             Plaintiff,
                                              Civil Action
v.                                            File No.: ______________________

ATLANTA RADIO, LLC, a subsidiary of           JURY TRIAL DEMANDED
CUMULUS MEDIA, INC., and CUMULUS
MEDIA, INC.

             Defendants.

                                  COMPLAINT

      COMES NOW Plaintiff William Choate (“Plaintiff”), by and through

undersigned counsel, and files this Complaint against Defendants Cumulus Media,

Inc. (“Cumulus”) and Atlanta Radio, LLC (“Atlanta Radio”) (collectively

“Defendants”), respectfully alleging as follows:

                               INTRODUCTION

      1.    This action arises in the context of a former employment relationship

between Plaintiff and Defendants. Plaintiff was discriminatorily terminated by

Defendants without cause and for pretextual reasons in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 2 of 21




                          JURISDICTION AND VENUE

      2.     Plaintiff’s claims present federal questions over which the court has

jurisdiction pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e et seq ("Title VII").

      3.     Venue is proper pursuant to 42 U.S.C. § 2000e et seq and pursuant to

28 U.S.C. § 1391(b) and (c), as every act of which Plaintiff complains occurred in

the Atlanta Division of the United States District Court for the Northern District of

Georgia.

      4.     Plaintiff is a resident of the State of Georgia and submits himself to the

jurisdiction of this Court.

      5.     Atlanta Radio is a Delaware corporation with its principal place of

business at 3280 Peachtree Road, NE, Suite 2200, Atlanta, Georgia 30305. Atlanta

Radio may be served with process by and through its registered agent in Georgia

to wit: CT Corporation System, 3280 Peachtree Road, NE, Suite 2200, Atlanta,

Georgia 30305.

      6.     Cumulus is Delaware Corporation with its principal place of business

at 3280 Peachtree Road, NW, Atlanta, Georgia 30345. Cumulus may be served with

process by and through its registered agent in Georgia to wit: CT Corporation

System, 289 S. Culver Street, Lawrenceville, Georgia 30046-4805.




                                          2
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 3 of 21




      7.      At all times relevant to this action, Defendants employed Plaintiff as an

integrated enterprise as they maintained interrelated operations, common

management, centralized control of labor relations and common ownership.

      8.      At all times relevant to Plaintiff’s claims, Defendants employed 15 or

more employees for each working day in at least 20 or more calendar weeks,

including Plaintiff.

      9.      Plaintiff satisfied all conditions precedent to filing this action, including

filing a Charge of Discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”) and receiving                Notices of Right to Sue

(“Notices”) within ninety (90) days. A true and accurate copy of the Notices are

attached hereto as Composite Exhibit “A.”

                            FACTUAL ALLEGATIONS

           Plaintiff’s Employment Agreement and Amended Agreement

      10.     Plaintiff first became employed with Defendants approximately

twenty-six (26) years ago in March of 1994, and at all material times faithfully

served Defendants as an on-air personality most recently known as “Cadillac Jack.”

      11.     At the time of his termination, Plaintiff was the Morning Show host for

“Kicks 101.5,” a country music radio station owned and operated by Defendants.

      12.     At all material times since the inception of Plaintiff’s employment with

Defendants, Plaintiff faithfully performed in his capacity as an on-air personality.


                                            3
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 4 of 21




      13.    Plaintiff was a pillar of the country music community in the Atlanta

market having a reputation as one of the most renowned, kind, and creative radio

personalities.

      14.    Plaintiff was a loyal employee who always strived to perform at his best

in order to maintain Defendants’ goodwill.

      15.    Plaintiff diligently followed all applicable policies as evidenced by his

twenty-six (26) years of employment without reprimand or any other disciplinary

action.

      16.    As a specific condition of continued employment, on or about May 22,

2013 Plaintiff executed an Employment Agreement (the “Employment Agreement”)

with Atlanta Radio which is specifically identified in the Employment Agreement

as a subsidiary of Cumulus.

      17.    The Employment Agreement contemplated employment of Plaintiff by

Defendants for a specific term from May 22, 2013 through May 21, 2017.

      18.    Approximately one week prior to the expiration of the term of the

Employment Agreement, Plaintiff and Defendants executed a First Amendment to

Employment       Agreement    (the “Amended       Agreement”)     which    essentially

contemplated Plaintiff’s continued employment as an on-air personality for an

additional specific term of four years from May 15, 2017 through May 14, 2021.




                                          4
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 5 of 21




      19.    The terms of the Amended Agreement and the Employment Agreement

are integrated, and except as specifically altered by the Amended Agreement, the

terms of the Employment Agreement remain in full force and effect. Amended

Agreement at § 9. True and accurate copies of the Employment Agreement and the

Amended Agreement are collectively attached hereto as Composite Exhibit “B.”

      20.    The Amended Agreement did, in fact, modify certain provisions from

the Employment Agreement.

      21.    Specifically, the Amended Agreement deletes the first part of Section

3 of the Employment Agreement in its entirety and inserted the following in its place:

      TERM. The term of Employee’s employment by the Company under
      this Agreement (the “Employment Period”) shall commence on May
      15, 2017 and shall continue until May 14, 2021, unless earlier
      terminated pursuant to the provisions of Paragraph 5 of this Agreement.
      In the event Employee continues to provide services to the Company
      beyond the end of the Employment Period, then such continues
      employment shall be on an at-will basis and may be terminated by
      either party at any time for any reason, and all terms and conditions set
      forth in this Agreement shall continue to remain in full force and effect
      and shall be binding on both Employee and the Company until such
      time as Employee’s employment with the Company is terminated.

      Exhibit “B” Amended Agreement at § 2 (emphasis added).

      22.    Section 5 of the Employment Agreement specifically outlines the sole

methods by which the Agreement could be terminated prior to its natural expiration,

and by extension the natural expiration of the Amended Agreement.




                                          5
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 6 of 21




      23.    Specifically, Section 5.2 of the Employment Agreement details the

grounds upon which the company could terminate Plaintiff’s contract prior to the

expiration of the term “for cause” stating in pertinent part:

      The Company may at any time terminate Employee immediately
      without notice or pay in lieu of notice for "Cause," which shall include,
      but is not limited to: (i) deceit or wrongful appropriation for personal
      use or benefit of Company property or money; (ii) continued disregard
      of directions by senior management of the Company after written notice
      or Employee's continued insubordination to Employee's supervisors
      after written notice; (iii) continued violations of Company policies or
      procedures after written notice, a material violation of Company
      policies or procedures, or Employee's refusal, after written notice, to
      comply with the Company's standards of good taste; (iv) excessive
      unexcused absences from work; (v) material breach by Employee of
      this Agreement; (vi) continued inattention to or sub-performance of
      Employee's duties or obligations as defined in this Agreement after
      written notice; (vii) assault or battery; (viii) conduct by Employee that
      is reasonably considered contrary to community standards of justice,
      honesty or good morals, including but not limited to an arrest or
      indictment on criminal charges, a guilty plea to a lesser-included
      offense or crime in exchange for withdrawal of a felony indictment, or
      felony charge by information, whether such charge arises under the
      laws of the United States or any other state within the United States, or
      an arrest or indictment of any crime that, in the Company's reasonable
      opinion, reflects adversely upon Employee or Employee's character;
      (ix) any action or conduct by Employee that causes public discredit to
      Employee or to the Company or may be reasonably likely to jeopardize
      a FCC license of any broadcast station owned by the Company; and/or
      (x) violation of any FCC rule or regulation, or any state or federal law.
      Aside from the provisions in this paragraph, the Company shall have
      no further obligations to Employee after termination.

      Composite Exhibit “B” Employment Agreement at § 5.2.




                                           6
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 7 of 21




                         Plaintiff’s Employment Environment

      24.    Plaintiff worked for Defendants for nearly three decades, growing in

popularity as an on-air country music radio personality throughout the Atlanta

market.

      25.    Over the majority of Plaintiff’s twenty-six (26) year tenure with

Defendants, the environment was genial, supportive, and professional until

Defendants hired Sean Shannon in April 2015 as the Vice President and Market

Manager of Defendants.

      26.    Mr. Shannon’s position with Defendants placed him in a position of

seniority over Plaintiff, and while Plaintiff did not directly report directly to Mr.

Shannon, Mr. Shannon was the Manager for the entirety of the radio show market in

Atlanta for Defendants and oversaw all radio operations within the Atlanta market.

      27.    Upon information and belief, Mr. Shannon frequently provided input

and was the final decision maker in the termination of Defendants’ employees.

      28.    Following Mr. Shannon’s employment with Defendants, the working

environment of the Atlanta offices where Plaintiff reported daily dramatically

changed.

      29.    During this time, Plaintiff suddenly became the subject of ridicule from

Mr. Shannon, falling victim to a barrage of derogatory comments from Mr. Shannon

regarding Plaintiff’s sexual orientation and failure to conform to gender norms.


                                         7
       Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 8 of 21




       30.   Plaintiff identifies as a bi-sexual male, an aspect of his personal life that

he generally keeps to himself and only shares with those close to him.

       31.   For example, Mr. Shannon continuously made remarks that Mr.

Shannon had a strong “gaydar” and that “[he] couldn’t believe how [Plaintiff] lived

his life.”

       32.   Mr. Shannon further spoke openly in program meetings, with other

employees present, that Mr. Shannon knew that Plaintiff was a “closeted

homosexual” and that Plaintiff’s wife would be “disgusted if she found out the

news.”

       33.   Moreover, Mr. Shannon referred to Plaintiff’s position as a country

music radio personality and explained to Plaintiff that “[he] can’t be ‘gay’ and be a

country music personality in Atlanta.”

       34.   Mr. Shannon even ridiculed Plaintiff for leaving the room when Mr.

Shannon would make sexually inappropriate comments to Plaintiff’s former female

co-host.

       35.   Mr. Shannon’s egregious behavior included comments about Plaintiff’s

salary and Mr. Shannon openly opined in company meetings that Plaintiff was

overpaid.




                                           8
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 9 of 21




      36.    At one point, Mr. Shannon attempted to terminate Plaintiff’s contract,

but he was unsuccessful as the remaining decisionmakers of Defendants did not vote

in favor of Mr. Shannon’s proposal at that time.

      37.    Due to Mr. Shannon’s extensive harassment, bullying, and derogatory

comments with regard to Plaintiff’s sexual orientation and failure to conform to

gender norms, Plaintiff felt intimidated and fearful for his future with Defendants.

      38.    Upon information and belief, it was well-known by Defendants that Mr.

Shannon was not accepting of non-heterosexual males and that Mr. Shannon voiced

his disdain accordingly.

      39.    Upon information and belief, it was further well-known that Mr.

Shannon frequently made inappropriate comments to employees and staff members

of a sexual nature.

      40.    Despite Mr. Shannon’s unprofessional and improper conduct, Plaintiff

feared that any report of Mr. Shannon’s actions and/or comments would cause

Plaintiff to be retaliated against by Mr. Shannon; and therefore, Plaintiff did not

report Mr. Shannon’s statements to management although, upon information and

belief, such conduct and statements were well-known by management.




                                          9
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 10 of 21




                                  Plaintiff’s Termination

      41.    On July 12, 2019, Plaintiff attended a Luke Combs concert at Ameris

Bank Amphitheater as the personal guest of his direct supervisor and Interim

Program Director of “Kicks 101.5”, Greg Frey.

      42.    Upon belief, Mr. Frey was invited to attend this concert by Sony Music

Nashville, the record label that represents Luke Combs.

      43.    Mr. Frey accepted this personal invitation from Sony Music Nashville

and invited Plaintiff to attend the concert as his personal guest.

      44.    This Luke Combs concert was not an event sponsored by Defendants

and Plaintiff was not representing Defendants in any capacity while in attendance.

      45.    Plaintiff was not required to attend the concert in his capacity as an

employee and on-air personality for Defendants.

      46.    Plaintiff’s attendance at the Luke Combs concert was not a condition

of his employment.

      47.    Mr. Frey did not invite Plaintiff to the concert in any capacity related

to Plaintiff’s employment with Defendants.

      48.    Plaintiff accepted the personal invitation of Mr. Frey to enjoy music

and socialize with friends including radio personalities from competing stations

within the Atlanta market.




                                          10
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 11 of 21




      49.    At the concert, Plaintiff first visited the “radio room” area of the venue

at the request of Mr. Frey where Mr. Frey and Plaintiff enjoyed alcoholic beverages

together.

      50.    The radio room is typically reserved for artists, personalities and media

personnel.

      51.    Over the course of the evening, Plaintiff viewed the concert from

various areas of the venue with friends and employees of Plaintiff’s competitor

station WUBL.

      52.    Plaintiff, along with Mr. Frey, fellow radio personalities and

employees, and other friends and acquaintances drank alcoholic beverages

throughout the evening, dancing and enjoying the collegial environment of the

concert.

      53.    The concert venue itself was very crowded throughout the event and

many of the areas visited by Plaintiff were at or near capacity resulting in frequent

close interactions with fellow radio personalities and other attendees.

      54.    Throughout the evening, Plaintiff danced with multiple friends,

colleagues, and radio personalities to include those employed by his competitor radio

station WUBL in the tight confines of the concert venue.

      55.    Nearing the end of the event, Plaintiff attempted to visit the VIP area of

the venue.


                                         11
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 12 of 21




      56.      The VIP area is reserved for ticket holders, individuals with backstage

passes, and celebrities and members of the entertainment industry and requires a

wrist band be worn for admission.

      57.      Plaintiff received a wristband from a friend, Holly Clauson, an

employee with Live Nation.

      58.      Upon reaching the VIP area, Plaintiff was informed that the area was

over capacity and there would be no further admission into the area.

      59.      Plaintiff requested to speak with Ms. Clauson, the Live Nation

employee that issued Plaintiff’s wristband, but she was not present at the venue that

evening.

      60.      Instead of remaining at the concert, Plaintiff decided to go home.

      61.      Later that evening, and after Plaintiff left the venue, Ms. Clauson of

Live Nation sent an email to Mike Kee, Events Manager of Cumulus, at

approximately 9:56 p.m., reporting that Corey Dylan, Plaintiff’s “Kicks 101.5”

morning show co-host and peer, was bullying her way in “the club” and was

screaming obscenities at the staff before ultimately letting herself into the VIP area.

A true and accurate copy of Ms. Clauson’s email is attached hereto as Composite

Exhibit “C.”

      62.      Ms. Clauson’s email briefly referred to Plaintiff as having been escorted

out by security and referred to Plaintiff as being “wasted” without any specific


                                           12
       Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 13 of 21




references to Plaintiff’s behavior or comments, instead only stating those specifics

as related to Ms. Dylan.

       63.     Upon information and belief, Ms. Dylan was never investigated,

disciplined, reprimanded, or suspended despite the claims made against her in Ms.

Clauson’s email correspondence.

       64.     Upon information and belief, Ms. Dylan is still employed by

Defendants as an on-air personality.

       65.     On July 13, 2019, Ms. Clauson’s email correspondence was forwarded

to Mr. Frey.

       66.     Mr. Frey then forwarded the correspondence to Kriston Fancellas, Vice

President of Human Relations for Cumulus on July 14, 2019. See Composite Exhibit

“C.”

       67.     In Mr. Frey’s correspondence, Mr. Frey acknowledged that he was at

the concert that evening, but “did not witness the reported misbehavior.” See

Composite Exhibit “C.”

       68.     Mr. Frey additionally noted that Mr. Shannon, the Cumulus Vice

President and the person whom regularly harassed Plaintiff, had been notified. See

Composite Exhibit “C.”

       69.     Ms. Fancellas responded to Mr. Frey’s July 14, 2019 correspondence

stating that she did not believe the alleged offenses were terminable, but they should


                                          13
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 14 of 21




be documented via a Disciplinary Warning Notice unless Mr. Frey felt differently.

A true and accurate copy of Ms. Fancellas’ reply is attached hereto as Exhibit “D.”

      70.     Mr. Frey replied to Ms. Fancellas seven (7) minutes later stating that he

understood, and that Mr. Frey would be talking to “Sean” (Mr. Shannon) in a bit and

will relay Ms. Fancellas’ recommendations. See Exhibit “D.”

      71.     Mr. Frey relied on Mr. Shannon, Plaintiff’s harasser and bully, to take

part in making the decision that would determine Plaintiff’s employment status with

Defendants.

      72.     On July 16, 2019, Plaintiff was summoned to a meeting with Mr. Frey

and Joyce Murray, Office Manager at Defendants (the “Suspension Meeting”).

      73.     At the Suspension Meeting, Plaintiff was informed that he was being

suspended without pay pending the findings of an “investigation” and was required

to turn in his entry FOB and ID badge before the investigation began.

      74.     Upon information and belief, it is not customary practice for

Defendants to require an employee to turn in their ID badge and entry FOB while on

suspension and during an investigation.

      75.     During the investigation, Plaintiff was asked to provide a written

timeline of events of the evening of July 12, 2019. A true and correct copy of

Plaintiff’s timeline submitted to Defendants is attached hereto as Exhibit “E.”




                                          14
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 15 of 21




      76.      Plaintiff was not interviewed further or given the opportunity to address

the allegations against him during the course of Defendants’ alleged investigation.

      77.      Upon completion of Defendants’ “investigation”, on July 22, 2019,

Plaintiff was summoned to another meeting with Mr. Frey and Ms. Murray (the

“Termination Meeting”).

      78.      At the Termination Meeting, Plaintiff was informed that he was

terminated effective immediately and that he would not receive any further

compensation from Defendants.

      79.      Plaintiff was given a Notice of Employee Separation (the “Notice”)

which stated that Plaintiff’s termination was “being terminated for cause pursuant to

Section 5.2 of [his] Employment Agreement as a result of [his] highly unprofessional

conduct at the Luke Combs concert on July 12, 2019.” A true and correct copy of

the Notice of Employee Separation is attached hereto as Exhibit “F.”

      80.      At the Termination Meeting, Plaintiff requested to review the findings

of the investigation in order to better understand what alleged conduct led to his

termination.

      81.      Plaintiff was denied this request and instead Mr. Frey aggressively

demanded that Plaintiff sign the Notice.




                                           15
       Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 16 of 21




         82.   Plaintiff did not sign the Notice as Ms. Murray explained to Mr. Frey

that despite his demands, Plaintiff was not required to sign the Notice on that same

day.

         83.   Plaintiff additionally asked to have representation with him at the

meeting or at least be allowed to make a phone call to his agent to discuss the subject

matter of the Termination Meeting. Plaintiff’s request was again denied.

         84.   Plaintiff was notified of the allegations against him regarding a Live

Nation employee and an employee of Plaintiff’s competitor station, WUBL “The

Bull.”

         85.   The allegations against Plaintiff regarding an employee from WUBL

were reported by a competitor’s (WUBL) station manager who did not have personal

knowledge of any of the alleged events and did not attend the July 12, 2019 concert.

         86.   The WUBL station manager allegedly reported that Plaintiff touched

the buttocks of another male radio personality and Plaintiff’s direct morning show

competitor.

         87.   Defendants did not, however, obtain a written statement from the

WUBL station manager, nor did they interview or obtain a statement from the

alleged victim.




                                          16
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 17 of 21




      88.       Instead, Defendants relied on hearsay allegations, without eyewitness

testimony, and the pretextual opinions of Mr. Shannon to determine Plaintiff’s fate

with Defendants.

      89.       In other words, Plaintiff was ultimately terminated due to a complaint

based on hearsay reported to Mr. Shannon, whose intolerance for Mr. Choate’s

sexuality was known and ignored.

      90.       It was implied at the Termination Meeting that the details of Plaintiff’s

termination would be kept “quiet” as long as Plaintiff did not seek legal remedies

for his improper termination.

      91.       Plaintiff was terminated without cause on July 22, 2019 while his

heterosexual, female co-host remains employed by Defendants despite having been

accused of the same and/or strikingly similar “highly unprofessional conduct” cited

in Plaintiff’s Notice of Termination.

                     COUNT I – GENDER DISCRIMINATION
                         PURSUANT TO TITLE VII

      92.       Plaintiff incorporates Paragraphs 1-91 herein by reference as if fully set

forth herein.

      93.       Defendants are employers within the meaning of Title VII.

      94.       Plaintiff is a member of a protected class (male).




                                            17
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 18 of 21




       95.     Defendants took adverse employment actions against Plaintiff,

including terminating his employment without justifiable cause and for pretextual

reasons.

       96.     Plaintiff at all times performed his duties owed to Defendants faithfully

and in accordance with the standard set forth by Defendants.

       97.     Despite Plaintiff’s female co-host being accused of participating in the

same or similar “highly unprofessional conduct” and alleged, Plaintiff’s co-host

remains employed by Defendants and upon belief did not suffer any adverse

employment actions.

       98.     Defendants treated Plaintiff’s female co-host more favorably than

Plaintiff.

       99.     Defendants terminated Plaintiff’s employment because of his gender

and his failure to conform to the gender norms in violation of Title VII.

       100. Defendants’ conduct alleged in this Complaint was willful and

intentional.

       101. As a direct result of Defendants’ actions, Plaintiff has suffered lost

wages, future income, opportunities for advancement, lost endorsements, and other

pecuniary and non-pecuniary damages (including emotional harm), all in amounts

to be determined at trial.




                                           18
      Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 19 of 21




             COUNT II – SEXUAL ORIENTATION DISCRIMINATION
                          PURSUANT TO TITLE VII

       102.     Plaintiff incorporates Paragraphs 1-91 herein by reference as if fully

set forth herein.

       103. Defendants are employers within the meaning of Title VII.

       104. Plaintiff is a member of a protected class (bi-sexual).

       105. Defendants took adverse employment actions against Plaintiff,

including terminating his employment without justifiable cause and for pretextual

reasons.

       106. Plaintiff at all times performed his duties owed to Defendants faithfully

and in accordance with the standard set forth by Defendants.

       107. Despite Plaintiff’s heterosexual co-host being accused of participating

in the same or similar “highly unprofessional conduct” and alleged, Plaintiff’s co-

host remains employed by Defendants and upon belief did not suffer any adverse

employment actions.

       108. Defendants treated Plaintiff’s heterosexual co-host more favorably than

Plaintiff.

       109. Defendants terminated Plaintiffs employment because of his sexual

orientation in violation of Title VII.

       110. Defendants’ conduct alleged in this Complaint was willful and

intentional.
                                           19
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 20 of 21




      111. As a direct result of Defendants’ actions, Plaintiff has suffered lost

wages, future income, opportunities for advancement, lost endorsements, and other

pecuniary and non-pecuniary damages (including emotional harm), all in amounts

to be determined at trial.

      WHEREFORE Plaintiff prays for relief as follows:

      a.     Judgment in his favor and against Defendants under all counts in this

             Complaint;

      b.     Compensatory damages, general and special;

      c.     Pecuniary and non-pecuniary damages, including emotional harm;

      d.     Punitive damages for Defendants’ willful violations of Title VII;

      e.     Attorney’s fees and all other fees and costs associated with this action;

      f.     Pre-judgment interest; and

      g.     Such other and further relief as this Court deems just and proper.

                        DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury on all issues so triable.

              [DATE AND SIGNATURE ON FOLLOWING PAGE]




                                          20
     Case 1:20-cv-04234-JPB-AJB Document 1 Filed 10/14/20 Page 21 of 21




Respectfully submitted this 14th day of October 2020.


                                     /s/ David A. Roberts
                                     David A. Roberts
                                     Georgia Bar No. 608444
                                     droberts@hgrslaw.com
                                     Brian S. Abrams
                                     Georgia Bar No. 611649
                                     babrams@hgrslaw.com
                                     Jennifer K. Sniadecki
                                     Georgia Bar No. 962598
                                     jsniadecki@hgrslaw.com
                                     HALL, GILLIGAN,
                                     ROBERTS & SHANLEVER LLP
                                     3340 Peachtree Road NE, Suite 1900
                                     Atlanta, Georgia 30326
                                     (t) 850-213-0604
                                     (f) 404-537-5555

                                     Counsel for Plaintiff




                                       21
